            IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF MISSOURI
                        SOUTHWESTERN DIVISION

UNITED STATES OF AMERICA,               )
                                        )
                       Plaintiff,       )
                                        )
      vs.                               )     No. 19-05041-01-CR-SW-SRB
                                        )
HARLEY WAYNE SCHRADER,                  )
                                        )
                       Defendant.       )


                       REPORT AND RECOMMENDATION
                       CONCERNING PLEA OF GUILTY


      The Defendant, by consent, has appeared before me pursuant to

Rule 11, F.R.Cr.P., 22(k)(26), WDMO, and 28 U.S.C. '636, and has

entered a plea of guilty to Counts One and Two contained in the

Indictment filed on August 20, 2019. After cautioning and examining

the Defendant under oath concerning each of the subjects mentioned

in Rule 11, I determined that the guilty pleas were knowledgeable

and voluntary, and that the offenses charged are supported by a

factual basis for each of the essential elements of the offenses.

I therefore recommend that the pleas of guilty be accepted and that

the   Defendant   be   adjudged   guilty    and   have   sentence   imposed

accordingly.



Date: July 20, 2021                      /s/ David P. Rush
                                        DAVID P. RUSH
                                        UNITED STATES MAGISTRATE JUDGE




       Case 3:19-cr-05041-SRB Document 41 Filed 07/20/21 Page 1 of 2
                                NOTICE

     Failure to file written objections to this Report and
Recommendation within 14 days from the date of its service shall bar
an aggrieved party from attacking such Report and Recommendation
before the assigned United States District Judge. 28 U.S.C.
'636(b)(1)(B).




      Case 3:19-cr-05041-SRB Document 41 Filed 07/20/21 Page 2 of 2
